Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 7/26/2022 amending claims 1, 3-9 and 11-12. No new adding or cancellation to the claim was introduced.
In virtue of this communication, claims 1 and 3-12 are currently pending in the instant application.  
 
Response to Remarks
Regarding the 35 U.S.C. 112(b) rejection on claim 1, Applicant has amended the claim to overcome the rejection. The amendment has been reviewed, acknowledged and entered. The 35 U.S.C. 112(b) rejection has been withdrawn accordingly. 
However, regarding the 35 U.S.C. 103 rejection, Applicant contents “In Nishiyama, a current instrument status is not employed in any way for determining a pointer form”. The Office respectfully disagrees. Nishiyama discloses at least in Figs 10-11 many pointer forms, which are “controlled so as to point a position of a tick mark corresponding to a measured value”. In addition, Applicant needs to have the term “current instrument status” corrected or clarified, as explained in the Claim Objections section below. 
Similarly, Applicant contents the term “texture atlas” is not disclosed in the applied references. The Office would like to point out that based on Applicant’s own teaching of Fig. 3, a collection of pointer forms grouped together is considered a texture atlas. 
Applicant further contents in page 6, in part, ‘ there is no disclosure in Maeda, in the cited paragraph or otherwise, of "a plurality of remaining graphics" that were pre-computed (and stored). Specifically, Maeda teaches an "entire indicator-needle motion-blurred image 23" from which a certain "rotation range" is selected. In other words, a circular image is employed, from which only a certain rotational range is taken (e.g. cutout), in order to have a "motion-blurred image" of a pointer. Cf. FIGS. 3 and 4 of Maeda. Thus, Maeda teaches only storing a single graphic of a single type of pointer’. The Office would like to point out that the pointer can rotate at different speeds, as well as in clockwise or counter-clockwise directions, which multiple types of motion-blurred image would be involved. 

Claim Objections
Claim 1 (and its dependent claims) is objected to as the claim language recites, in part, “retrieving a current instrument status of an instrument of the instrument panel that is to be displayed”. The claim language appears to be illogical. If the instrument status is to be displayed, the status is being future instead of being current. One is unable to retrieve a status from the future, then claim it as current status. 
Also, the term “current instrument status” appears in multiple places in different claims. They need to be clarified or corrected to have consistent interpretation among all of claims. Clarification or correction is requested to overcome the objections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nishiyama; Hiroshi (US 8558681 B2, the patent publication of US 20120019374, made of record in the IDS submitted on 4/24/2020) in view of Shirakura; Junya et al. (US 20080018597 A1, made of record the US version of DE 102007019823, in the IDS submitted on 4/24/2020) and Maeda; Tomohiro et al. (US 20180108117 A1
As to claim 1, Nishiyama discloses a method for displaying a pointer in a digital instrument panel,
FIG. 1, liquid crystal display panel 10; FIG. 2 indicator needle 13
wherein the method comprises: retrieving a current instrument status of an instrument of the instrument panel that is to be displayed; 
Col. 6, line 23: The liquid crystal display panel 10 includes minute liquid crystal display cells whose display statuses are individually controllable are arranged in numbers side by side and in both horizontal and vertical directions
Col. 6, line 61: The measured value input section 42 performs input processing for converting a signal of a measured value input from the outside into a signal that the microcomputer 41 can process.
As shown in FIG. 1, the graphic meter display device includes a liquid crystal display panel 10, 
See also claim objection above.
determining a pointer form on the basis of the current instrument status and a unique identifier of the determined pointer form, 
Col. 12, line 46: FIG. 12 shows specific example details of data retained in the indicator needle display information table 45 shown in FIG. 1. The data shown in FIG. 12 are necessary to display an indicator needle on the number plate.
Referring to FIG. 12, the data include identification information (ID) about an indicator needle (See also Fig. 10, end of Col. 11 to Col. 12). 
 Nishiyama does not need to explicitly declare the identification information (ID) being unique, as one of ordinary skilled in the art would agree it is the normal practice for using ID. 
the determined pointer form reflecting the current instrument status 
Fig. 10-11 are examples
See also claim objection above on the term “current instrument status”
retrieving the determined pointer form from a texture atlas via the unique identifier,
 Col. 11, line 66: FIG. 10 shows various types of display forms applicable to
the device shown in FIG. 1.
Based on Applicant’s own teaching of Fig. 3, a collection of pointer forms grouped together is considered a texture atlas. 
Nishiyama Col. 12, line 46: FIG. 12 shows specific example details of data retained in the indicator needle display information table 45 shown in FIG. 1. The data shown in FIG. 12 are necessary to display an indicator needle on the number plate.
wherein the texture atlas comprises a plurality of graphics 
Col. 5, line 63: FIG. 10 is a front view showing various types of display forms applicable to the display device shown in FIG. 1;
and a respective unique identifier for each graphic, 
FIG. 12, with data include identification information (ID) as explained 
of which one graphic is a graphic of a pointer having sharp contour lines 
Col. 11, line 66: FIG. 10 :  display forms 100E, 100F and 100G as examples.
Nishiyama does not appear to directly disclose the remaining plurality of graphics are respectively a graphic of a pointer of increasing motion blur.
However, in a similar field of endeavor, Shirakura discloses different pointer forms in
Figures. 3A-3B. Shirakura further discloses determining a pointer form on the basis of the current instrument status in paragraph [0023], and the remaining plurality of graphics are respectively a graphic of a pointer of increasing motion blur
Figures. 3A-3B. Paragraph [0026] In FIG. 3, Frame N-3 and Frame N-2 are the motion blur pointer images 10. Frame N-1 is the intermediate pointer image 20. Frame N is the normal pointer image 30.
It would have been obvious to one of ordinary skill in the art to apply Shirakura's graphic pointer form into Nishiyama’s instrument panel and display method, “to provide a graphic meter display having an improved display mode for switching from a motion blur display to a normal display to prevent a viewer from feeling a sense of incompatibility”, as revealed by Shirakura in [0010]. 
Shirakura fails to teach the pointer graphics being pre-computed. 
However, in a similar field of endeavor, Maeda discloses in Abstract a display device configured to display images, ...  to display an indicator-needle motion-blurred image from an entire indicator-needle motion-blurred image that is an image previously stored in a storage unit
Also, Maeda teaches in paragraph [0027]:  As illustrated in FIG. 4, from the entire indicator-needle motion-blurred image 23 stored in the storage unit 31. 
It would have been obvious to one of ordinary skill in the art to apply Maeda’s pre-computed indicator-needle motion-blurred images to Nishiyama’s modified method for displaying a pointer, to “... minimize the amount of calculation and a computational load, and additionally can dynamically represent the movement of the indicator needle while providing a sense of speed thereto”, as disclosed by Maeda in [0036].

As to claim 3, Nishiyama, Shirakura and Maeda further disclose the method of claim 1, wherein determining the pointer form comprises calculating a pointer position, and wherein rendering the pointer comprises rendering the pointer with the retrieved pointer form at the calculated pointer position.
Nishiyama Fig. 1: The meter display control section 40 has a microcomputer 41, a measured value input section 42, and a storage section 43. The storage section 43 is built from read-only memory (ROM) and retains data pertaining to a previously-prepared number plate display element information table 44 and a previously-prepared indicator needle display information table 45.... The measured value input section 42 performs input processing for converting a signal of a measured value input from the outside into a signal that the microcomputer 41 can process.

As to claim 4, Nishiyama, Shirakura and Maeda further disclose the method of claim 3, wherein calculating the pointer position comprises calculating a pointer position for a future point in time including a delay between the retrieving the current instrument status and the rendering of the pointer in the instrument panel
Maeda [0039] ... when the indicator needle is in a transitioning state where it is being rotated from a start point position to an end point position, the image generator 32 generates, ... also an indicator needle image 21A obtained by deforming the indicator needle image 21 in accordance with a rotation amount per unit time, ... That is, when the indicator needle is in a transitioning state where it is being rotated from a start point position to an end point position, the image generator 32 and the display controlling section 33 in this case express the movement of the indicator needle using not only the indicator-needle motion-blurred images 24, which represent afterimages of the indicator needle, but also the indicator needle image 21A itself. In this case, the image generator 32 generates the indicator needle image 21A so that the indicator needle image 21A can be positioned at a forward end of each of the indicator-needle motion-blurred images 24 in a direction in which the indicator needle rotates.

As to claim 5, Nishiyama, Shirakura and Maeda further disclose the method of claim 1, wherein determining the pointer form further comprises: determining a speed of the pointer with which the pointer is moving in the instrument of the instrument panel that is to be displayed, 
Shirakura [0026] According to the above process, for example, displays shown in FIG. 3A and 3B are displayed. FIG. 3A shows the display in a case that the engine revolution is rapidly decreased, and FIG. 3B shows the display in a case that the engine revolution is rapidly increased; 
and determining a motion blur type on the basis of the determined speed of the pointer. 
Shirakura [0026] ... The last frame is Frame N, the last but one frame is Frame N-1, and the last but two frame is Frame N-2. In FIG. 3, Frame N-3 and Frame N-2 are the motion blur pointer images 10. Frame N-1 is the intermediate pointer image 20. Frame N is the normal pointer image 30. 

As to claim 6, Nishiyama, Shirakura and Maeda further disclose the method of claim 5, wherein determining the motion blur type comprises comparing the speed of the pointer with at least one threshold value, wherein a motion blur type is chosen in dependence on whether the speed of the pointer exceeds the at least one threshold value. 
Shirakura [0032] In the above embodiment, whether switching the motion blur pointer image to the intermediate pointer image and whether switching the normal pointer image to the motion blur pointer image are judged by comparing the rotation speed with the threshold value. However, it is acceptable that two threshold values are used for the comparison and a hysteresis characteristic is added. In this case, a first threshold value is used for switching the motion blur pointer image to the intermediate pointer image, and the second threshold value is used for switching the normal pointer image to the motion blur pointer image). 

As to claim 7, Nishiyama, Shirakura and Maeda further disclose a device for displaying an instrument panel, the device comprising: a display module configured to display at least one instrument panel having at least one pointer instrument; 
Nishiyama: As shown in FIG. 1, the graphic meter display device includes a liquid crystal display panel 10
Fig. 4: In step S13, the microcomputer 41 executes “indicator needle image rendering” in such a way that the indicator needle 13 is displayed in alignment with the position determined by the coordinates of the indicator needle point calculated in step S12
a controller configured to carry out the method of claim 1 using the display module. 
Nishiyama, Shirakura and Maeda disclose the method as explained in claim 1 Office Action. 

As to claim 8, Nishiyama, Shirakura and Maeda further disclose the device of claim 7, further comprising: a memory configured to store at least one texture atlas and to provide it to the controller. 
Nishiyama Col 6, line 39: Image memory for retaining data pertaining to pixels to be displayed at positions of the respective liquid crystal display cells of the liquid crystal display panel 10
See also Maeda paragraph [0027]:  As illustrated in FIG. 4, from the entire indicator-needle motion-blurred image 23 stored in the storage unit 31. 

As to claim 9, Nishiyama, Shirakura and Maeda further disclose the device of claim 8, wherein the controller is further configured to: compute one or more pointer forms
Shirakura [0023] a normal pointer image is selected, and when the rotation speed is equal to or more than the threshold value, the motion blur pointer image is calculated; 
and store the computed one or more pointer forms in the memory. 
Maeda paragraph [0027]:  As illustrated in FIG. 4, from the entire indicator-needle motion-blurred image 23 stored in the storage unit 31. 

As to claim 10, Nishiyama, Shirakura and Maeda further disclose the device of claim 9, wherein the computation of the one or more pointer forms is carried out on the basis of a user preference. 
Nishiyama Col 8, line 39: In the case of a meter for an automobile, a driver who is in the course of driving must read a display on the meter by means of instantaneous visual recognition and encounters difficulty in reading narrow small tick marks. Accordingly, the driver often ascertains an approximate measured value from a relative positional relationship between positions of a plurality of typical numeric values put on the tick marks and a position of the extremity of the indicator needle. 

As to claim 11, Nishiyama, Shirakura and Maeda further disclose the device of claim 8, further comprising: an interface which is adapted at least to receive data representing a texture atlas and to provide the data to the controller and/or to the memory for storage of a texture atlas. 
Nishiyama Col 10 line 26: In step S31 shown in FIG. 8, the microcomputer 41 of the
meter display control section 40 inputs data pertaining to the latest measured value by way of the measured value input ... In step S32, the microcomputer 41 retrieves details of a tick mark coordinate table ... When the typical numeric value matching the measured value is found in step S32, processing proceeds from step S33
to S34. 

As to claim 12, Nishiyama, Shirakura and Maeda further disclose a vehicle having the device of claim 7 
Shirakura [0019] Next, an embodiment of a graphic meter display according to the present invention will be explained with reference to figures. In this embodiment, the graphic meter display is used in a meter for a vehicle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621